—Order, Supreme Court, New York County (Helen Freedman, J.), entered April 10, 1995, which, inter alia, granted defendant’s motion for a physical examination of plaintiff, unanimously affirmed, without costs.
Under the circumstances presented here, where plaintiff has never been physically examined, and where the case remains on the trial calendar for an assessment of damages, it was a proper exercise of discretion on the part of the court to have directed a physical examination of plaintiff, even though more than 20 days had elapsed from the filing of plaintiff’s note of issue and certificate of readiness (see, Dominguez v Manhattan & Bronx Surface Tr. Operating Auth., 168 AD2d 376). We also note that plaintiff served a supplemental bill of particulars alleging an additional serious injury. Concur — Wallach, J. P., Kupferman, Ross, Williams and Tom, JJ.